Case 3:17-cv-00108-GPC-MDD Document 755 Filed 12/28/18 PageID.65733 Page 1 of 11




  1   Evan R. Chesler (N.Y. Bar No. 1475722) (pro hac vice)
      echesler@cravath.com
  2   CRAVATH, SWAINE & MOORE LLP
      825 Eighth Avenue
  3   New York, NY 10019
      Telephone: (212) 474-1000
  4   Facsimile: (212) 474-3700
  5   David A. Nelson (Ill. Bar No. 6209623) (pro hac vice)
      davenelson@quinnemanuel.com
  6   QUINN EMANUEL URQUHART & SULLIVAN, LLP
      500 West Madison St., Suite 2450
  7   Chicago, Illinois 60661
      Telephone: (312) 705-7400
  8   Facsimile: (312) 705-7401
  9   Karen P. Hewitt (SBN 145309)
      kphewitt@jonesday.com
 10   JONES DAY
      4655 Executive Drive, Suite 1500
 11   San Diego, California 92121
      Telephone: (858) 314-1200
 12   Facsimile: (858) 345-3178
 13   [Additional counsel identified on signature page]
 14   Attorneys for Defendant and Counterclaim-Plaintiff
      QUALCOMM INCORPORATED
 15
 16                     UNITED STATES DISTRICT COURT
 17                   SOUTHERN DISTRICT OF CALIFORNIA
 18
      IN RE: QUALCOMM LITIGATION                No. 3:17-CV-0108-GPC-MDD
 19
 20                                             QUALCOMM INCORPORATED’S
                                                MOTION FOR AN ORDER TO
 21                                             FILE UNDER SEAL ITS
                                                UNREDACTED BRIEF,
 22                                             STATEMENT OF FACTS,
                                                DECLARATION, AND EXHIBITS
 23                                             IN ITS SUPPLEMENTAL
                                                OPPOSITION TO APPLE INC.’S
 24                                             MOTION FOR SUMMARY
                                                JUDGMENT ON BCPA
 25                                             COUNTERCLAIMS

 26                                             Judge:        Hon. Gonzalo P. Curiel
 27
 28
       QUALCOMM INCORPORATED’S                             CASE NO. 3:17-CV-0108-GPC-MDD
       MOTION FOR ORDER TO SEAL
Case 3:17-cv-00108-GPC-MDD Document 755 Filed 12/28/18 PageID.65734 Page 2 of 11




  1         Qualcomm Incorporated (“Qualcomm”), through its undersigned counsel,
  2   hereby moves the Court for an order pursuant to Civil Local Rule 79.2
  3   permitting Qualcomm to file under seal (i) its Supplemental Opposition to
  4   Apple Inc.’s (“Apple”) Motion for Summary Judgment on BCPA
  5   Counterclaims (“BCPA Supplemental Opposition Brief”), (ii) its Supplemental
  6   Statement of Facts in Opposition to Apple’s Motion for Summary Judgment on
  7   Qualcomm’s BCPA Counterclaims (“BCPA Supplemental Statement of
  8   Facts”), ¶¶ 10, 13-19, 23, 27-28, 32, 34-38, 41, 43-44, 46, 50-53, 55, 57, 59-60,
  9   62-63, 65-74, 76, 78, 80-84, 86-100, 102-110, (iii) the December 28, 2018
 10   Declaration of Nathan E. Denning in support of Qualcomm Incorporated’s
 11   Supplemental Opposition to Apple Inc.’s Motion for Summary Judgment on
 12   BCPA Counterclaims (“Denning Supp. BCPA Decl.”) ¶¶ 4-7, 8-9, 11-12, 14-
 13   15, 17-21 and attached Exhibits (“Exs.”) 46-66 (collectively, Qualcomm’s
 14   “Supplemental BCPA Opposition Submissions”), and to file redacted versions
 15   of Qualcomm’s Supplemental BCPA Opposition Submissions on the Court’s
 16   public docket. The sealing and redactions Qualcomm requests are necessary to
 17   protect information designated as highly confidential by Apple under the
 18   Protective Order Governing Confidential Material (ECF No. 163) (“Protective
 19   Order”), to protect Qualcomm’s confidential, proprietary, and highly sensitive
 20   business information—including information that this Court has previously
 21   found “compelling reasons” to protect 1—and, lastly, to protect additional
 22   information designated as highly confidential by a third-party under the
 23   Protective Order.
 24
 25
 26
        1
 27       See Order dated October 1, 2018 (ECF No. 637), where this Court found
      that “compelling reasons exist to seal and redact the requested portions of
 28   Qualcomm’s Opposition Submissions”. (ECF No. 637.)
       QUALCOMM INCORPORATED’S                  -1-        CASE NO. 3:17-CV-1010-GPC-MDD
       MOTION FOR ORDER TO SEAL
Case 3:17-cv-00108-GPC-MDD Document 755 Filed 12/28/18 PageID.65735 Page 3 of 11



  1   I.    LEGAL STANDARD
  2         Although courts in the Ninth Circuit recognize “a general right to inspect
  3   and copy public records and documents, including judicial records and
  4   documents,” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th
  5   Cir. 2006), “access to judicial records is not absolute,” id. The “compelling
  6   reasons” standard governs a motion to seal documents that are part of the
  7   judicial record on a dispositive motion. Pintos v. Pac. Creditors Ass’n, 605
  8   F.3d 665, 678 (9th Cir. 2010); see also Ctr. for Auto Safety v. Chrysler, LLC,
  9   809 F.3d 1092, 1099, 1101 (9th Cir. 2016) (holding that compelling reasons
 10   standard should apply to motion that is “more than tangentially related to the
 11   merits of a case”).
 12         Under the compelling reasons standard, a party seeking to seal or redact a
 13   document filed with the Court must rebut “a strong presumption in favor of
 14   access” to court records. Kamakana, 447 F.3d at 1178 (quoting Foltz v. State
 15   Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Relevant
 16   factors to be considered include the “public interest in understanding the
 17   judicial process,” Kamakana, 447 F.3d at 1179, and whether the records could
 18   be used for improper purposes, such as using them “as sources of business
 19   information that might harm a litigant’s competitive standing,” Nixon v. Warner
 20   Commc’ns, Inc., 435 U.S. 589, 598 (1978). Even where a case generates a great
 21   deal of public interest, “it does not necessarily follow that the public has a
 22   legally cognizable interest in every document filed,” especially where the
 23   release of information will cause competitive harm to a business. Apple Inc. v.
 24   Samsung Elecs. Co., 727 F.3d 1214, 1221–22, 1226 (Fed. Cir. 2013).
 25   Accordingly, courts often conclude that compelling reasons to seal or redact
 26   exist where confidential, competitively sensitive business information of the
 27   parties—and of other companies that are not parties—are at issue in the
 28   litigation. Id. at 1228–29 (reversing district court’s refusal to seal exhibits to
       QUALCOMM INCORPORATED’S                    -2-         CASE NO. 3:17-CV-0108-GPC-MDD
       MOTION FOR ORDER TO SEAL
Case 3:17-cv-00108-GPC-MDD Document 755 Filed 12/28/18 PageID.65736 Page 4 of 11



  1   pre-trial and post-trial motions filed by Apple and Samsung); see also Xifin,
  2   Inc. v. Sunshine Pathways, LLC, No. 16-CV-01218-GPC-DHB, 2016 WL
  3   5930313, at *3 (S.D. Cal. Oct. 12, 2016) (Curiel, J.) (finding compelling
  4   reasons existed for sealing of services agreement because agreement contained
  5   detailed information about plaintiff’s pricing structure and “nature of the
  6   services [plaintiff] provides” “that could expose Plaintiff to a competitive
  7   disadvantage if revealed”); Lucas v. Breg, Inc., No. 15-CV-00258-BAS-NLS,
  8   2016 WL 5464549, at *1 (S.D. Cal. Sept. 28, 2016) (“[C]ourts have been
  9   willing to seal court filings containing confidential business material, ‘such as
 10   marketing strategies, product development plans, licensing agreements, and
 11   profit, cost, and margin data,’ where the parties have been able to point to
 12   concrete factual information to justify sealing.”) (quoting Cohen v. Trump, No.
 13   13-CV-2519-GPC-WVG, 2016 WL 3036302, at *5 (S.D. Cal. May 27, 2016));
 14   In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008) (finding
 15   compelling reasons existed to seal “the pricing terms, royalty rates, and
 16   guaranteed minimum payment terms” of a license agreement); Velasco v.
 17   Chrysler Grp., No. CV 13-08080 DDP (VBK), 2017 WL 445241, at *4–5 (C.D.
 18   Cal. Jan. 30, 2017) (finding compelling reasons existed to seal portions of
 19   briefs, pleadings, declarations, and exhibits attached to motion where the
 20   redactions were “appropriately limited” to confidential information, the
 21   disclosure of which would have harmed the plaintiff’s “competitive standing”).
 22   II.   ARGUMENT
 23         Here, Qualcomm seeks to protect four categories of materials: (1)
 24   information and documents that Apple has designated as “Highly Confidential –
 25   Attorneys’ Eyes Only” under the Protective Order, (2) confidential business
 26   information that this court has already found “compelling reasons” to protect,
 27   (3) additional limited and narrowly tailored information to protect Qualcomm’s
 28   confidential, proprietary, and highly sensitive business information and (4)
       QUALCOMM INCORPORATED’S                  -3-         CASE NO. 3:17-CV-0108-GPC-MDD
       MOTION FOR ORDER TO SEAL
Case 3:17-cv-00108-GPC-MDD Document 755 Filed 12/28/18 PageID.65737 Page 5 of 11



  1   additional information designated as “Highly Confidential – Attorneys’ Eyes
  2   Only” under the Protective Order by a third-party.
  3         First, the Denning Supp. BCPA Decl. Exs. Qualcomm is seeking to seal
  4   comprise almost exclusively previously clawed back documents ordered
  5   produced by Magistrate Judge Dembin in ECF No. 641. These documents have
  6   been marked as “Highly Confidential – Attorneys’ Eyes Only” under the
  7   Protective Order by Apple. Under the Protective Order, the designation
  8   “Highly Confidential – Attorneys’ Eyes Only” is appropriate where the items at
  9   issue “reflect information that is extremely confidential and/or sensitive in
 10   nature and the Producing Party reasonably believes that the disclosure of such
 11   Discovery Material is likely to cause economic harm or significant competitive
 12   disadvantage to the Producing Party”. (Protective Order ¶ 2.9.) Accordingly,
 13   documents marked “Highly Confidential – Attorneys’ Eyes Only” can only be
 14   shared with a limited number of people including counsel of record. As such,
 15   and in compliance with Qualcomm’s obligations under the Protective Order,
 16   Qualcomm seeks the sealing of the Denning Supp. BCPA Decl. Exs. and the
 17   information derived from those exhibits in Qualcomm’s Supplemental BCPA
 18   Opposition Submissions. See Denning Supp. BCPA Decl. Exs. Nos. 46-50, 52-
 19   60, 62-65; Denning Supp. BCPA Decl. ¶¶ 8-9, 11-12, 14-15, 17-21; BCPA
 20   Supplemental Opposition Brief pages 1-14, 16-19, 21, 23-25; BCPA
 21   Supplemental Statement of Facts ¶¶ 18-19, 28, 35, 91-100, 102-110.
 22         Second¸ Qualcomm seeks to redact and seal information that this court
 23   has already found compelling reasons to seal in its Order dated October 1, 2018
 24   (ECF No. 637). As set forth fully in Qualcomm’s sealing motion dated
 25   September 28, 2018 (ECF No. 633) and the accompanying September 28, 2018
 26   declaration of Matthew Gettinger (“Gettinger Decl.”) (ECF No. 633-1) these
 27   redactions cover information that would cause Qualcomm competitive and
 28   commercial harm because it would provide competitors and counterparties
       QUALCOMM INCORPORATED’S                  -4-         CASE NO. 3:17-CV-0108-GPC-MDD
       MOTION FOR ORDER TO SEAL
Case 3:17-cv-00108-GPC-MDD Document 755 Filed 12/28/18 PageID.65738 Page 6 of 11



  1   insights in Qualcomm’s business that they would not otherwise have and would
  2   disadvantage Qualcomm in future negotiations with existing licensees, potential
  3   licensees, and customers. See BCPA Statement of Facts ¶¶ 10, 13-19, 23, 27,
  4   32, 34, 36-38, 41, 43-44, 46, 50-53, 55, 57, 59-60, 62-63, 65-74, 76, 78, 80-84,
  5   86-90.
  6         Third, Qualcomm seeks to redact and seal limited and narrowly tailored
  7   information to protect Qualcomm’s confidential, proprietary, and highly
  8   sensitive business information. Specifically, Qualcomm has designated as
  9   “Highly Confidential – Attorneys’ Eyes Only” Ex. Nos. 51 and 61 under the
 10   Protective Order. Ex. No. 51 is an excerpted portion of Derek Aberle’s
 11   testimony discussing the confidential business terms of the BCPA agreement
 12   and the negotiation of the BCPA between the parties. As explained in the
 13   Gettinger Decl., Qualcomm follows strict practices in ensuring contract
 14   negotiations are kept confidential, including the resultant terms of the
 15   agreement. (Gettinger Decl. ¶¶ 2-3.) This information is of the type that is
 16   highly sensitive and proprietary to Qualcomm, and disclosure of the
 17   negotiations of the BCPA or its terms could advantage competitors and/or harm
 18   Qualcomm’s future ability to engage in arm’s-length commercial bargaining.
 19   (Gettinger Decl. ¶¶ 5, 12-13.) Ex. No 62 is a non-public subpoena by the FTC
 20   to Qualcomm covering requests for information related to Qualcomm’s
 21   confidential business operations, including Qualcomm’s licensing and other
 22   agreements with its negotiating counterparties, and internal operating structure;
 23   the type of confidential business information Qualcomm deems highly sensitive
 24   and proprietary to Qualcomm. (Gettinger Decl. ¶¶ 5, 8, 12.)
 25         Qualcomm’s requested redactions and sealing requests are narrowly
 26   tailored, covering only the information of the type this Court has already found
 27   compelling reasons to redact, and additional limited information that would
 28
       QUALCOMM INCORPORATED’S                  -5-         CASE NO. 3:17-CV-0108-GPC-MDD
       MOTION FOR ORDER TO SEAL
Case 3:17-cv-00108-GPC-MDD Document 755 Filed 12/28/18 PageID.65739 Page 7 of 11



  1   cause Qualcomm competitive harm and information Apple has designated as
  2   highly confidential under the Protective Order.
  3         Fourth, Qualcomm seeks to seal certain documents that reference
  4   confidential business information of third parties. Specifically, Ex. No. 66
  5   references Samsung documents which Samsung designated “Highly
  6   Confidential – Attorney’s Eyes Only” under the Protective Order. Accordingly,
  7   Qualcomm seeks to file this document under seal so as to avoid disclosure of
  8   Samsung’s confidential business information.
  9         The chart below describes the exhibits that Qualcomm requests to file
 10   under seal:
 11    Ex.        Description of Exhibit             Confidentiality Interests
            Apple’s Presentation, dated August   Apple designated “Highly
 12    46 29, 2011 (APL-QC-FTC_30329541)         Confidential – Attorneys’ Eyes
 13                                              Only”
            Apple’s Presentation, dated          Apple designated “Highly
 14    47   December 16, 2011 (APL-QC-           Confidential – Attorneys’ Eyes
 15         FTC_00004898)                        Only”
            Email thread between K. Andeer, N. Apple designated “Highly
 16    48   Krall and B. Sewell dated August 10, Confidential – Attorneys’ Eyes
 17         2012 (APL-QC-FTC_32289868)           Only”
            Apple’s Presentation, dated          Apple designated “Highly
 18    49   September 11, 2014 (APL-QC-          Confidential – Attorneys’ Eyes
 19         FTC_32639060)                        Only”
            Apple’s Presentation, dated          Apple designated “Highly
 20    50   November 18, 2014 (APL-QC-           Confidential – Attorneys’ Eyes
 21         FTC_00458296)                        Only”
            An FTC subpoena, attaching a         Confidential investigatory
 22         Resolution Authorizing Use of        subpoena
 23    51   Compulsory Process in Nonpublic
            Investigation dated March 20, 2015
 24
            (QAPPCMSD10026908)
 25         Apple’s Presentation, dated          Apple designated “Highly
       52   September 1, 2015 (APL-QC-           Confidential – Attorneys’ Eyes
 26
            FTC_33221118)                        Only”
 27         Apple’s Presentation, dated October Apple designated “Highly
       53   9, 2015 (APL-QC-FTC_25552573)        Confidential – Attorneys’ Eyes
 28
                                                 Only”
       QUALCOMM INCORPORATED’S                  -6-        CASE NO. 3:17-CV-0108-GPC-MDD
       MOTION FOR ORDER TO SEAL
Case 3:17-cv-00108-GPC-MDD Document 755 Filed 12/28/18 PageID.65740 Page 8 of 11



  1       An Apple internal email thread   Apple designated “Highly
          between Kyle Andeer and others,  Confidential – Attorneys’ Eyes
  2    54 dated November 13, 2015 (APL-QC- Only”
  3       FTC_32290206)
          Apple’s Presentation, dated April 1,       Apple designated “Highly
  4
       55 2016 (APL-QC-FTC_23903057)                 Confidential – Attorneys’ Eyes
  5                                                  Only”
  6       Apple’s Presentation, dated June 16,       Apple designated “Highly
       56 2016 (APL-QC-FTC_24211751)                 Confidential – Attorneys’ Eyes
  7                                                  Only”
  8       Apple’s Presentation, dated June 25,       Apple designated “Highly
       57 2016 (APL-QC-FTC_24211764)                 Confidential – Attorneys’ Eyes
  9                                                  Only”
 10       Apple’s Presentation, dated June 26,       Apple designated “Highly
       58 2016 (APL-QC-FTC_33946740)                 Confidential – Attorneys’ Eyes
 11                                                  Only”
 12       Apple’s Presentation, dated                Apple designated “Highly
       59 December 14, 2016 (APL-QC-                 Confidential – Attorneys’ Eyes
 13       FTC_00458319)                              Only”
 14         Excerpts of B. Watrous Deposition        Apple designated “Highly
 15    60                                            Confidential – Attorneys’ Eyes
                                                     Only”
 16
            Excerpts of D. Aberle Deposition         Confidential business information
       61
 17                                                  and contract negotiations
            Excerpts of B. Sewell Deposition         Apple designated “Highly
 18
       62                                            Confidential – Attorneys’ Eyes
 19                                                  Only”
            Excerpts of M. Gudmundsson               Apple designated “Highly
 20
       63                                            Confidential – Attorneys’ Eyes
 21                                                  Only”
 22       Excerpts of the Expert report of           Apple designated “Highly
          Fiona Scott Morton, dated October          Confidential – Attorneys’ Eyes
 23    64
          26, 2018                                   Only”
 24
          Excerpts of F. Scott Morton         Apple designated “Highly
 25    65 Deposition                          Confidential – Attorneys’ Eyes
 26                                           Only”
          Declaration of David Chong,         Referencing materials third-party
 27       Principal Legal Counsel for Samsung Samsung designated “Highly
       66
 28       Electronics Co., Ltd., dated        Confidential – Attorneys’ Eyes
          November 22, 2018                   Only”
       QUALCOMM INCORPORATED’S                 -7-         CASE NO. 3:17-CV-0108-GPC-MDD
       MOTION FOR ORDER TO SEAL
Case 3:17-cv-00108-GPC-MDD Document 755 Filed 12/28/18 PageID.65741 Page 9 of 11



  1   III.   CONCLUSION
  2          For the foregoing reasons, Qualcomm respectfully requests that the Court
  3   grant Qualcomm’s motion and issue an order permitting Qualcomm to file
  4   under seal its Supplemental BCPA Opposition Submissions, with redacted
  5   versions of the same available on the Court’s public docket.
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
       QUALCOMM INCORPORATED’S                 -8-        CASE NO. 3:17-CV-0108-GPC-MDD
       MOTION FOR ORDER TO SEAL
Case 3:17-cv-00108-GPC-MDD Document 755 Filed 12/28/18 PageID.65742 Page 10 of 11



   1
       Dated: December 28, 2018         Respectfully submitted,
   2
   3                                    By      /s/ Evan R. Chesler
   4                                                  Evan R. Chesler
   5
                                        CRAVATH, SWAINE & MOORE LLP
   6                                    Evan R. Chesler (pro hac vice)
                                        (N.Y. Bar No. 1475722)
   7                                    echesler@cravath.com
                                        Keith R. Hummel (pro hac vice)
   8                                    (N.Y. Bar No. 2430668)
                                        khummel@cravath.com
   9                                    Richard J. Stark (pro hac vice)
                                        (N.Y. Bar No. 2472603)
  10                                    rstark@cravath.com
                                        Antony L. Ryan (pro hac vice)
  11                                    (N.Y. Bar No. 2784817)
                                        aryan@cravath.com
  12                                    Gary A. Bornstein (pro hac vice)
                                        (N.Y. Bar No. 2916815)
  13                                    gbornstein@cravath.com
                                        J. Wesley Earnhardt (pro hac vice)
  14                                    (N.Y. Bar No. 4331609)
                                        wearnhardt@cravath.com
  15                                    Yonatan Even (pro hac vice)
                                        (N.Y. Bar No. 4339651)
  16                                    yeven@cravath.com
                                        Vanessa A. Lavely (pro hac vice)
  17                                    (N.Y. Bar No. 4867412)
                                        vlavely@cravath.com
  18                                    Worldwide Plaza
                                        825 Eighth Avenue
  19                                    New York, NY 10019
                                        Telephone: (212) 474-1000
  20                                    Facsimile: (212) 474-3700
  21
  22
  23
  24
  25
  26
  27
  28
        QUALCOMM INCORPORATED’S           -9-           CASE NO. 3:17-CV-0108-GPC-MDD
        MOTION FOR ORDER TO SEAL
Case 3:17-cv-00108-GPC-MDD Document 755 Filed 12/28/18 PageID.65743 Page 11 of 11



   1
                                        QUINN EMANUEL URQUHART &
   2                                    SULLIVAN, LLP
                                        David A. Nelson (pro hac vice)
   3                                    (Ill. Bar No. 6209623)
                                        davenelson@quinnemanuel.com
   4                                    Stephen Swedlow (pro hac vice)
                                        (Ill. Bar No. 6234550)
   5                                    stephenswedlow@quinnemanuel.com
                                        500 West Madison St., Suite 2450
   6                                    Chicago, Illinois 60661
                                        Telephone: (312) 705-7400
   7                                    Facsimile: (312) 705-7401
   8
                                        Alexander Rudis (pro hac vice)
   9                                    (N.Y. Bar No. 4232591)
                                        alexanderrudis@quinnemanuel.com
  10                                    51 Madison Ave., 22nd Floor
                                        New York, New York 10010
  11                                    Telephone: (212) 849-7000
                                        Facsimile: (212) 849-7100
  12
                                        Sean S. Pak (SBN 219032)
  13                                    seanpak@quinnemanuel.com
                                        50 California St., 22nd Floor
  14                                    San Francisco, CA 94111
                                        Telephone: (415) 875-6600
  15                                    Facsimile: (415) 875-6700
  16
  17                                    JONES DAY
                                        Karen P. Hewitt (SBN 145309)
  18                                    kphewitt@jonesday.com
                                        Randall E. Kay (SBN 149369)
  19                                    rekay@jonesday.com
                                        4655 Executive Drive, Suite 1500
  20                                    San Diego, California 92121
                                        Telephone: (858) 314-1200
  21                                    Facsimile: (858) 345-3178
  22                                    Attorneys for Defendant and
                                        Counterclaim-Plaintiff
  23                                    QUALCOMM INCORPORATED
  24
  25
  26
  27
  28
       QUALCOMM INCORPORATED’S            -10-       CASE NO. 3:17-CV-0108-GPC-MDD
       MOTION FOR ORDER TO SEAL
